Citation Nr: 0427582	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  98-09 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which reopened and then denied the 
veteran's service connection claim for PTSD.   

The Board notes that it first addressed the claim in March 
2000.  The Board acknowledged that the veteran had been 
diagnosed with PTSD.  The case was remanded for verification 
of the alleged stressors.  

In a July 2002 Board remand, appellate consideration of the 
case was deferred pending additional development conducted by 
the Board pursuant to 38 C.F.R. § 19.9(a)(2)(ii)(2002).  
During the course of the Board's review of this appeal, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii)(2002), which permitted 
the Board "to provide the [VCAA duty to notify] notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 days 
to respond to the notice."  The Federal Circuit Court found 
that section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 
5103(b) (West 2002), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty- 
to-assist notice required by the VCAA in 38 U.S.C.A. § 
5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and General Counsel 
precedent opinion noted above, and because no further 
guidance or regulatory direction had been issued to implement 
them, the Board remanded the case to the RO for additional 
development in July 2002, although the Board did not 
specifically request the requisite VCAA notice development at 
that time.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefined VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b)(c) 
(2003).  

In this case, while the RO included 38 C.F.R. § 3.159 in its 
statement of the case, all of the duties to notify the 
veteran under VCAA have not been met, to include being 
informed of the evidence that VA would obtain on his behalf, 
and the evidence that the veteran is responsible for 
furnishing himself.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(b)(c).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for service connection for PTSD 
of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.
   
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the RO's decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




